     Case: 1:19-cv-00220-SA-DAS Doc #: 68 Filed: 08/12/20 1 of 1 PageID #: 3634




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

THE STATE OF MISSISSIPPI                                                             PLAINTIFF

v.                                                 CIVIL ACTION NO. 1:19-CV-220-SA-DAS

GOOGLE, LLC AND
YOUTUBE, LLC                                                                      DEFENDANTS

                               ORDER STAYING DISCOVERY

       Following a conference with the court and all counsel of record, the court has considered

the request to stay discovery pending resolution of the defendants’ Motion to Strike or, in the

Alternative, to Dismiss the Second Amended Complaint (Docket 54) and finds that the request

should be GRANTED. In the interest of judicial economy and due to the pending motion, it is

ORDERED that all discovery is stayed. The parties are instructed to notify the undersigned

within seven days of a ruling on the motion to dismiss provided the motion is denied.

       This the 12th day of August, 2020.

                                             /s/ David A. Sanders
                                             UNITED STATES MAGISTRATE JUDGE
